PER CURIAM.
Petitioner seeks a writ of prohibition, however, the issues he raises would require an evidentiary proceeding before the trial court. As a result, this matter is not properly before us in a prohibition proceeding. Doyle v. State, 783 So.2d 295 (Fla.1st DCA 2001); McKinney v. Yawn, 625 So.2d 885 (Fla. 1st DCA 1993). We therefore deny the petition, but without prejudice to petitioner’s right to raise the issues on direct appeal if he is convicted of the charges pending against him.
BOOTH, KAHN and BROWNING, JJ., concur.